Citation Nr: 1814043	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1973 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This matter was previously before the Board in May 2015 and February 2017 at which point it was remanded for additional development.  It has now been returned to the Board for further appellate action.  The Board finds that the Agency of Original Jurisdiction (AOJ) adequately complied with the February 2017 remand directives and there is no bar to proceeding with the appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not identified or noted at the time of the Veteran's entrance into service.  

2.  There is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted active service.  

3.  An acquired psychiatric disorder is not etiologically or causally related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately questioned and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

The veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into active service, except where clear and unmistakable evidence demonstrates that an injury or other disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  

In cases where no conditions are noted upon entry into service, the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The "clear and unmistakable evidence" standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is "onerous," and requires that the preexistence of a condition and no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003); Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation of the preexisting condition.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn v. Shinseki, 25 Vet. App. 231 (2012).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2017); Wagner, 370 F.3d. at 1096.  

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Veteran has been diagnosed with an acquired psychiatric disorder.  Specifically, a January 2016 VA examination diagnosed unspecified schizophrenia and attention deficit disorder.  Moreover, clinical records reflect diagnoses of schizoaffective disorder, depressive type, as well as psychotic episodes.  Therefore, current disorders have been shown. 

However, an acquired psychiatric disorder is not listed as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  38 C.F.R. §§ 3.307, 3.309(a).  Similarly, the Veteran has not asserted that his acquired psychiatric disorder is secondary to a service-connected disability; therefore, secondary service connection is not for application.  Nonetheless, the evidence is suggestive of a pre-existing disorder; as such, the presumption of soundness will be discussed below, as well as direct service connection.

As to a pre-existing disorder, the record suggests that the Veteran's psychiatric symptomatology existed prior to service.  This is based on his own statements that he had difficulties prior to enlistment.  Of note, no medical records have been submitted to confirm a pre-existing psychiatric disorder.  Further, at least two attempts were made to assess whether his psychiatric disorder pre-existed service.  The examiners stated that the Veteran's symptoms clearly began prior to his service.  As the prior Board remand found this language inadequate, a second attempt to gain an answer to this question was attempted in April 2017. 

However, the clear and unmistakable evidence standard is a formidable evidentiary burden that has not been met in this case.  It is onerous and requires that the pre-existence of a condition must be supported by evidence that cannot be misunderstood or misinterpreted and is undebatable.  Despite two attempts, the opinions offered do not satisfy the clear and unmistakable evidence standard that is required to establish that a disorder pre-existing service.  

The STRs reveal that in July 1973, a mental status evaluation found the Veteran's behavior to be normal, with no depression, excessive worry, loss of memory, or nervous trouble of any sort.  These findings were confirmed by another evaluation in March 1975.  At a Chapter 10 examination in July 1975, his psychiatric evaluation was normal.  The Veteran had disciplinary problems in service and was charged under Article 15 with violation of a lawful special order for failing to maintain positive surveillance; however, the treatment records simply did not show psychiatric symptomatology or diagnosis in service.  

The threshold question is whether the in-service disciplinary symptoms were related to psychiatric disorders which are related to his current disorders.  First, a personality disorder is not a disease or injury within the meaning of the law providing compensation; therefore, to the extent that the Veteran is claiming service-connection for a personality disorder, the appeal is denied.

Rather, the Board will focus on the Veteran's other psychiatric disorders.  To that end, a review of the post-service medical records reveals that he was treated for a history of alcoholism.  In November 2007, he was seen because he had gained a lot of weight due to depression.  The examiner noted that he had no suicidal ideations, but was euthymic.  In January 2008, the examiner assessed that the Veteran was fully oriented but depressed, angry, and suffering from hallucinations.  His insight and judgment were good.  The examiner diagnosed psychosis not otherwise specified.  In January 2009, the examiner also diagnosed depression and prescribed Zoloft.

In a January 2016 VA mental health examination, the examiner has noted that the Veteran had a tumultuous upbringing as a child and was raised in a family where he suffered incestuous sexual assault.  The Veteran reported that he had disciplinary problems while on active duty, and that since his discharge, his symptoms, as well as his behavioral and criminal tendencies had worsened.  He further reported that he began to have symptoms of ADHD as a teenager, but did not report any other psychiatric issues.  The examiner diagnosed schizophrenia, unspecified and ADHD and opined that the Veteran's disability resulted in total occupational and social impairment. 

The examiner explained that the Veteran's psychiatric symptoms overlapped and were difficult, if not impossible, to distinguish.  The examiner related that the Veteran's psychiatric symptoms and related impairments disrupted his ability to distinguish reality from delusion, and disrupted his though processes.  Further, his impulsivity and difficulty modulating his mood, prevent him from interactions with others.  The examiner found that the Veteran's psychiatric symptoms began prior to his military service and that no evidence could be found of any events during service which would exacerbate, precipitate or hasten the progression of his psychiatric symptoms.  

As a result, the examiner opined that the Veteran's acquired psychiatric disorder was less likely than not a result of service.  The examiner found that the Veteran's psychiatric disorder "clearly" existed prior to service.  However, the Board assigns this evidence lesser probative value because the examiner based his opinion on the finding of a pre-existing disorder, and the Veteran's statements, which is not shown by clear and unmistakable evidence.  

An addendum opinion obtained in April 2017 indicated that the examiner also considered the Article 15 proceedings in service, but that, by his own admission, the Veteran had not seen any combat or experienced any traumatic events while in service.  As a result, the examiner opined that the Veteran's psychiatric disorders were less likely than not due to service, and that it was less likely than not that service exacerbated, aggravated, or hastened his symptoms.  The Board assigns high probative value to this opinion, which weighs against the claim.  The examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  

While it is clear that the Veteran has a current psychiatric disorder, the threshold question of whether it was related to service has been answered in the negative.  As he has not submitted any contrary medical opinions, the April 2017 VA opinion is the most probative evidence of record.  

The Board has considered the Veteran's lay statements.  Lay witnesses are competent to report incidents that they experienced and observed, as well as observable symptoms; however, they are not competent to provide an opinion linking a diagnosed disability to active service, as that requires medical expertise and is outside of the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while he can attest to what he experienced during any in-service incident, he is not competent to provide an etiology opinion in this case.  Accordingly, the Board has weighed his statements against the medical evidence and assigns his statements less probative value.

In sum, the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder is not warranted.  Accordingly, the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder and an adjustment disorder, is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


